          Case 1:15-cv-08680-GHW Document 146 Filed 06/08/20 Page 1 of 2


                                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                   ELECTRONICALLY FILED
---------------------------------------------------------------X                DOC #: _________________
THE 32BJ NORTH PENSION FUND AND                                :                DATE FILED: 6/8/2020
ITS BOARD OF TRUSTEES,                                         :
                                                               :
                                                    Plaintiff, :        1:15-cv-08680-GHW
                                                               :
                              -against-                        :               ORDER
NUTRITION MANAGEMENT SERVICES                                  :
COMPANY, also known as Nutrition                               :
Management Services Corp., also known as                       :
Nutrition Management Services, Inc.,                           :
                                                               :
                                                 Defendant. :
                                                               :
---------------------------------------------------------------X

GREGORY H. WOODS, United States District Judge:

         By letter dated June 8, 2020, Dkt No. 145, the parties have informed the Court that this case

has settled. Accordingly, it is hereby ORDERED that this action be conditionally discontinued

without prejudice and without costs; provided, however, that within thirty (30) days of the date of

this Order, the parties may submit to the Court their own Stipulation of Settlement and Dismissal. 1

Otherwise, within such time Plaintiff may apply by letter for restoration of the action to the active

calendar of this Court in the event that the settlement is not consummated. Upon such application

for reinstatement, the parties shall continue to be subject to the Court’s jurisdiction, the Court shall

promptly reinstate the action to its active docket, and the parties shall be directed to appear before

the Court, without the necessity of additional process, on a date within ten (10) days of the

application, to schedule remaining pretrial proceedings and/or dispositive motions, as appropriate.

This Order shall be deemed a final discontinuance of the action with prejudice in the event that



1
  As explained in Rule 4(D) of the Court’s Individual Rules of Practice in Civil Cases, the Court will not retain
jurisdiction to enforce confidential settlement agreements. If the parties wish that the Court retain
jurisdiction to enforce the agreement, the parties must place the terms of their settlement agreement on the
public record.
         Case 1:15-cv-08680-GHW Document 146 Filed 06/08/20 Page 2 of 2



Plaintiff has not requested restoration of the case to the active calendar within such 30-day period.

        The Clerk of Court is further directed to terminate all pending motions, adjourn all

remaining dates, and to close this case.

        SO ORDERED.

Dated: June 8, 2020
                                                       __________________________________
                                                                 GREGORY H. WOODS
                                                                United States District Judge




                                                   2
